UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1946



JERRY MACK DORROUGH,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-01708-PJM)


Submitted:   November 15, 2006           Decided: November 17, 2006



Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Mack Dorrough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jerry    Mack    Dorrough,     formerly     a    federal      prisoner,

appeals the district court’s order denying relief on his “Suit in

Equity,” which the district court construed as a 28 U.S.C. § 2241

(2000)    petition.        We    have   reviewed    the    record      and    find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Dorrough v. U.S. Parole Comm’n, No. 8:06-cv-

01708-PJM (D. Md. July 24, 2006).               We deny Dorrough’s motion for

appointment of counsel and dispense with oral argument because the

facts    and    legal    contentions    are     adequately       presented     in    the

materials      before    the    court   and     argument       would   not    aid    the

decisional process.



                                                                              AFFIRMED




                                        - 2 -